


110 HR 889 IH: Prevention of Aquatic Invasive Species Act of

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 889
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mrs. Miller of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Nonindigenous Aquatic Nuisance Prevention
		  and Control Act of 1990 to establish vessel ballast water management
		  requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Aquatic Invasive Species
			 Act of 2007.
		2.FindingsSection 1002(a) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701(a)) is amended by
			 striking and after the semicolon at the end of paragraph (14),
			 by striking the period at the end of paragraph (15) and inserting a semicolon,
			 and by adding at the end the following:
			
				(16)the introduction
				of aquatic invasive species into the Nation’s waters is one of the most urgent
				issues facing aquatic ecosystems in the United States;
				(17)the direct and
				indirect costs of aquatic invasive species to the economy of the United States
				have been estimated at billions of dollars per year;
				(18)invasive species
				are thought to have been involved in 70 percent of the last century’s
				extinctions of native aquatic species;
				(19)aquatic invasive
				species are a significant problem throughout the United States, including
				Hawaii, Alaska, San Francisco Bay, the Great Lakes, the Southeast, and the
				Chesapeake Bay;
				(20)ballast water
				from ships is one of the largest pathways for the introduction and spread of
				aquatic invasive species;
				(21)it has been
				estimated that some 10,000 non-indigenous aquatic species travel around the
				globe each day in the ballast water of cargo ships;
				(22)over 2 billion
				gallons of ballast water are discharged in United States waters each
				year;
				(23)ballast water has
				been found to transport not only invasive plants and animals but pathogens as
				well, such as cholera;
				(24)aquatic invasive
				species may also be introduced by other vessel conduits, including the hulls of
				ships;
				(25)aquatic invasive
				species may be transferred from other countries, or from distinct regions in
				the United States;
				(26)current Federal
				programs are insufficient to effectively address this growing problem;
				(27)preventing
				aquatic invasive species from being introduced is the most cost-effective
				approach for addressing this issue because, once established, they are costly
				and sometimes impossible to control;
				(28)in 2004, the
				International Maritime Organization agreed to a Convention, which the United
				States played an active role in negotiating, to prevent, minimize, and
				ultimately eliminate the transfer of aquatic invasive species through the
				control and management of ballast water and sediments; and
				(29)the International
				Maritime Organization agreement specifically recognizes that countries can take
				more stringent measures than those of the Convention with respect to the
				control and management of ships’ ballast water and
				sediment.
				.
		IPrevention of
			 Introduction of Aquatic Invasive Species Into Waters of the United States by
			 Vessels
			101.Ballast water
			 management
				(a)In
			 generalSection 1101 of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4711) is amended to read as
			 follows:
					
						1101.Prevention of
				introduction of aquatic invasive species into waters of the United States by
				vessels
							(a)Vessels to which
				this Section applies
								(1)In
				generalExcept as provided in paragraphs (2), (3), and (4), this
				section applies to a vessel (including a towed vessel, and any structure being
				towed by a vessel) that is designed, constructed, or adapted to carry ballast
				water; and
									(A)is a vessel (or a
				structure being towed by a vessel) of United States registry or nationality, or
				operated under the authority of the United States, wherever located; or
									(B)is a foreign
				vessel that (or a structure being towed by a foreign vessel that)—
										(i)is
				en route to a United States port or place; or
										(ii)has
				departed from a United States port or place and is within waters subject to the
				jurisdiction of the United States.
										(2)Permanent ballast
				water vesselsThis section does not apply to a vessel that
				carries all of its permanent ballast water in sealed tanks and is not subject
				to discharge.
								(3)Armed Forces
				vessels
									(A)ExemptionExcept
				as provided in subparagraph (B), this section does not apply to a vessel of the
				Armed Forces.
									(B)Ballast water
				management programThe Secretary of Defense and the Secretary,
				after consultation with the Administrator and the Under Secretary, shall
				implement a ballast water management program, including the promulgation of
				standards for ballast water exchange and treatment and for sediment management,
				for vessels of the Armed Forces under their respective jurisdictions designed,
				constructed, or adapted to carry ballast water that is—
										(i)consistent with
				the requirements of this section, including the deadlines; and
										(ii)at least as
				stringent as the requirements promulgated for such vessels under section 312 of
				the Federal Water Pollution Control Act (33 U.S.C. 1322).
										(4)Special rule for
				small recreational vesselsIn applying this section to
				recreational vessels less than 50 meters in length that have a maximum ballast
				water capacity of 8 cubic meters, the Secretary may promulgate alternative
				measures for managing ballast water in a manner that is consistent with the
				requirements of this section.
								(b)Uptake and
				discharge of ballast water or sediment
								(1)ProhibitionThe
				operator of a vessel to which this section applies may not conduct the uptake
				or discharge of ballast water or sediment except as provided in this
				section.
								(2)ExceptionsParagraph
				(1) does not apply to the uptake or discharge of ballast water or sediment in
				the following circumstances:
									(A)The uptake or
				discharge is solely for the purpose of—
										(i)ensuring the
				safety of the vessel in an emergency situation; or
										(ii)saving a life at
				sea.
										(B)The uptake or
				discharge is accidental and the result of damage to the vessel or its equipment
				and—
										(i)all reasonable
				precautions to prevent or minimize ballast water and sediment discharge have
				been taken before and after the damage occurs, the discovery of the damage, and
				the discharge; and
										(ii)the owner or
				officer in charge of the vessel did not willfully or recklessly cause the
				damage.
										(C)The uptake or
				discharge is solely for the purpose of avoiding or minimizing the discharge
				from the vessel of pollution that would otherwise violate applicable Federal or
				State law.
									(D)The uptake or
				discharge of ballast water and sediment occurs at the same location where the
				whole of that ballast water and that sediment originated and there is no mixing
				with ballast water and sediment from another area that has not been managed in
				accordance with the requirements of this section.
									(c)Aquatic invasive
				species plan
								(1)In
				generalThe operator of a vessel to which this section applies
				shall conduct all ballast water management operations of that vessel in
				accordance with an aquatic invasive species plan designed to minimize the
				discharge of aquatic invasive species that—
									(A)meets the
				requirements prescribed by the Secretary by regulation; and
									(B)is approved by the
				Secretary.
									(2)Approval
				criteria
									(A)In
				generalThe Secretary may not approve an aquatic invasive species
				plan unless the Secretary determines that the plan—
										(i)describes in
				detail the actions to be taken to implement the ballast water management
				requirements established under this section;
										(ii)describes in
				detail the procedures to be used for disposal of sediment at sea and on shore
				in accordance with the requirements of this section;
										(iii)describes in
				detail safety procedures for the vessel and crew associated with ballast water
				management;
										(iv)designates the
				officer on board the vessel in charge of ensuring that the plan is properly
				implemented;
										(v)contains the
				reporting requirements for vessels established under this section and a copy of
				each form necessary to meet those requirements;
										(vi)includes documents relevant to aquatic
				invasive species management equipment and procedures;
										(vii)includes the
				location of access points for sampling ballast water and sediment;
										(viii)includes other
				requirements prescribed by the Secretary, including operational requirements
				for complying with subsections (f) and (g);
										(ix)includes a
				contingency plan for acting under the safety or stability exception under
				subsection (f)(4), that includes procedures to reduce the risk of organism
				transfer via ballast water discharge; and
										(x)meets all other
				requirements prescribed by the Secretary.
										(B)Foreign
				vesselsThe Secretary may approve an aquatic invasive species
				plan for a foreign vessel (as defined in section 101 of title 46, United States
				Code) on the basis of a certificate of compliance with the criteria described
				in subparagraph (A) issued by the vessel’s country of registration in
				accordance with regulations promulgated by the Secretary.
									(3)Copy of plan on
				board vesselThe owner or operator of a vessel to which this
				section applies shall—
									(A)maintain a copy of the vessel’s aquatic
				invasive species plan on board at all times; and
									(B)keep the plan
				readily available at all reasonable times for examination by the Secretary or a
				representative of the State in which the port is located.
									(4)RegulationsThe Secretary, in consultation with the
				Task Force, shall issue regulations prescribing the requirements of this
				subsection.
								(d)Vessel ballast
				water record book
								(1)In
				generalThe owner or operator of a vessel to which this section
				applies shall maintain a ballast water record book in English on board the
				vessel in which—
									(A)each operation
				involving the uptake or discharge of ballast water or sediment discharge is
				fully recorded without delay, in accordance with regulations promulgated by the
				Secretary;
									(B)each such
				operation is described in detail, including the location and circumstances of,
				and the reason for, the operation; and
									(C)the exact nature
				and circumstances of any situation under which any operation was conducted
				under an exception set forth in subsection (b)(2) or (f)(4) is
				described.
									(2)AvailabilityThe
				ballast water record book—
									(A)shall be kept
				readily available for examination by the Secretary or a representative of the
				State at all reasonable times in each port that is entered by the vessel;
				and
									(B)notwithstanding
				paragraph (1), may be kept on the towing vessel in the case of an unmanned
				vessel under tow.
									(3)Retention
				periodThe ballast water record book shall be retained—
									(A)on board the
				vessel for a period of 3 years after the date on which the last entry in the
				book is made; and
									(B)under the control
				of the vessel’s owner for an additional period of 3 years.
									(4)RegulationsIn
				the regulations prescribed under this section, the Secretary shall require, at
				a minimum, that—
									(A)each entry in the
				ballast water record book be signed and dated by the officer in charge of the
				ballast water operation recorded;
									(B)each completed page
				in the ballast water record book be signed and dated by the master of the
				vessel; and
									(C)the owner or
				operator of the vessel transmit such information to the Secretary regarding the
				ballast operations of the vessel as the Secretary may require.
									(5)Alternative
				means of recordkeepingThe Secretary shall provide by regulation
				for alternative methods of recordkeeping, including electronic recordkeeping,
				to comply with the requirements of this subsection.
								(6)National ballast
				information clearinghouseRecords required for a vessel under this
				subsection shall be transmitted by the owner or operator of the vessel to the
				National Ballast Information Clearinghouse established under section
				1102(f).
								(e)Best management
				practices
								(1)Guidelines for
				best management practicesThe Secretary shall issue guidance for
				best management practices for purposes of compliance with this section by no
				later than 18 months after the date of the enactment of this subsection.
								(2)ContentThe
				guidance shall include—
									(A)sediment
				management in transoceanic vessels, including—
										(i)saltwater flushing
				of ballast tanks in accordance with subsection (f)(9) at regular intervals, for
				vessels that declare no-ballast-on-board or claim to be carrying only
				unpumpable quantities of ballast water;
										(ii)the minimization
				of ballast water uptake in areas with a greater risk of harmful organisms
				entering ballast tanks, such as areas with toxic algal blooms or known
				outbreaks of aquatic invasive species;
										(iii)the avoidance of
				unnecessary ballast water discharge in a port of ballast water taken up in
				another port;
										(iv)to the maximum
				extent possible, the collection and proper disposal of debris from cleaning of
				the vessel’s hull;
										(v)the proper use of
				anti-fouling coating; and
										(vi)the minimization
				of the transfer of aquatic invasive species from other pathways relevant to the
				vessel or towed structure, including the hull.
										(f)Ballast water
				exchange requirements
								(1)In
				generalUntil a vessel is required to conduct ballast water
				treatment in accordance with subsection (g) of this section, the operator of a
				vessel to which this section applies may not discharge ballast water except
				after—
									(A)conducting ballast
				water exchange, in accordance with paragraph (3) and regulations prescribed by
				the Secretary, in a manner that results in an efficiency of at least 95 percent
				volumetric exchange of the ballast water for each ballast water tank;
									(B)meeting the requirements of paragraph (9),
				if the vessel’s condition is such that the vessel is declared to have no
				ballast on board or is claimed to be carrying only unpumpable quantities of
				ballast;
									(C)using ballast
				water treatment that meets the performance standards of subsection (g);
				or
									(D)using an environmentally sound alternative
				ballast water treatment method if the Secretary determines that the performance
				of such treatment meets, for the relevant vessel or group vessels, the
				International Maritime Organization standard for treatment in the Ballast Water
				Management Convention.
									(2)Alternative
				ballast water treatment technology to meet imo standards
									(A)In
				generalWithin 1 year after the date of the enactment of this
				paragraph, the Secretary, in consultation with the Administrator and the Under
				Secretary, shall promulgate regulations to establish an approval process for
				alternative ballast water treatment technologies meeting the International
				Maritime Organization standard for treatment in the Ballast Water Management
				Convention.
									(B)Compliance with
				ballast water exchange requirementsA vessel is not in compliance
				with paragraph (1)(D) unless the Secretary, under the approval process
				established under subparagraph (A) of this paragraph, approves the technology
				employed by the vessel for purposes of complying with paragraph (1)(D).
									(C)Incentives for
				use of alternative treatment methodsIf a vessel uses an
				alternative ballast water treatment technology approved under this paragraph,
				then vessel is in compliance with subsection (g) for the 10-year period
				beginning on the date that the approved technology is first placed on the
				vessel.
									(D)Revocation of
				approvalThe Secretary shall revoke approval for an alternative
				technology if—
										(i)it
				is discovered the technology does not meet the International Maritime
				Organization standard for treatment in the Ballast Water Management Convention;
				or
											(ii)use of the technology causes harm to the
				environment.
											(E)Discretionary
				Revocation of ApprovalThe Secretary may revoke approval for an
				alternative technology if revocation of approval is appropriate under any
				circumstance.
									(3)Exchange
				areas
									(A)In
				generalA vessel is in compliance with paragraph (1)(A) only
				if—
										(i)in
				the case of a vessel en route to a United States port or place from a port or
				place outside the United States exclusive economic zone, the vessel conducts
				ballast water exchange—
											(I)at least 200
				nautical miles from the nearest point of land in the United States; and
											(II)in water at least
				200 meters in depth;
											(ii)in the case of a
				vessel originating from a port or place within the United States exclusive
				economic zone, or from a port within 200 nautical miles of the United States in
				Canada, Mexico, or other ports designated by the Secretary for purposes of this
				section, the vessel conducts ballast water exchange—
											(I)at least 50
				nautical miles from the nearest point of land in the United States, or in an
				area determined by the Secretary under subparagraph (B) of this paragraph or
				paragraph (6); and
											(II)in water at least
				200 meters in depth.
											(B)Designation of
				exchange areas
										(i)DesignationIf
				the Secretary, in consultation with the Administrator and the Under Secretary,
				determines based on oceanographic information that 50 nautical miles is an
				inadequate distance from the nearest point of land in the United States to
				prevent harm to coastal areas from organisms released in ballast water
				exchanges, the Secretary shall issue regulations that establish designated
				areas for allowable ballast water exchange. The designated areas shall be
				located not more than 100 nautical miles from the nearest point of land in the
				United States.
										(ii)Exchange deemed
				in complianceAny ballast water exchange conducted in accordance
				with regulations issued under this subparagraph is deemed to comply with this
				paragraph.
										(4)Safety or
				stability exception
									(A)In
				generalParagraphs (1) and
				(3) do not apply to the discharge of ballast water by a vessel if the master of
				a vessel determines that compliance with those paragraphs would threaten the
				safety or stability of the vessel, its crew, or its passengers because of
				adverse weather, equipment failure, or any other relevant condition.
									(B)Notification
				requiredWhenever the master
				of a vessel is unable to comply with the requirements of paragraphs (1) and (3)
				because of a determination made under subparagraph (A), the master of the
				vessel shall—
										(i)notify the Secretary as soon as practicable
				thereafter but no later than 24 hours after making that determination;
										(ii)ensure that the determination, the reasons
				for the determination, and the notice are recorded in the vessel’s ballast
				water record book; and
										(iii)conduct one of the following—
											(I)undertake ballast
				water exchange in an alternative area designated by the Secretary under
				paragraph (3)(B) or paragraph (6);
											(II)undertake
				discharge of ballast water in accordance with paragraph (7); or
											(III)act in accordance
				with a contingency plan included in the vessel’s aquatic invasive species
				plan.
											(C)Review of
				circumstancesIf the master
				of a vessel conducts a ballast water discharge under this paragraph, the
				Secretary shall review the circumstances to determine whether the discharge met
				the requirements of this paragraph. The review under this subparagraph shall be
				in addition to any other enforcement authority of the Secretary.
									(5)Discharge under
				waiver
									(A)Substantial
				business hardship waiverIf, because of the short length of a
				voyage, the operator of a vessel is unable to discharge ballast water in
				accordance with the requirements of paragraph (3)(A)(ii) without substantial
				business hardship, as determined under regulations prescribed by the Secretary,
				the operator may request a waiver from the Secretary to discharge ballast water
				in accordance with paragraph (7). A request for a waiver under this
				subparagraph shall be submitted to the Secretary at such time and in such form
				and manner as the Secretary may require.
									(B)Substantial
				business hardshipFor purposes of subparagraph (A), the factors
				taken into account in determining substantial business hardship shall include
				whether—
										(i)compliance with
				the requirements of paragraph (3)(A)(ii) would require a sufficiently great
				change in routing or scheduling of service as to compromise the economic or
				commercial viability of the trade or business in which the vessel is operated;
				or
										(ii)it is reasonable
				to expect that the trade or business or service provided will be continued only
				if a waiver is granted under subparagraph (A).
										(C)Aquatic invasive
				species planIf the Secretary
				grants a waiver under this paragraph for a vessel, then the aquatic invasive
				species plan as required for the vessel under subsection (c) shall be revised
				to include operations to minimize the risk of introduction of aquatic invasive
				species.
									(6)Designation of
				alternative areas
									(A)Review of
				potential alternative areasWithin 1 year after the date of the
				enactment of this paragraph, the Secretary, in consultation with the Under
				Secretary, the Task Force, the Administrator, and a representative of any State
				that may be affected by discharge of ballast water in an area, shall finish a
				review to assist in the designation of alternative areas that would not be
				affected by the discharge of ballast water.
									(B)RegulationsAfter completion of the review in
				accordance with subparagraph (A), the Secretary may issue regulations
				designating alternative areas where the discharge of ballast water would not
				affect the surrounding aquatic ecosystem.
									(C)Review and
				revisionThe Secretary shall review and revise the designation of
				alternative areas under this paragraph as necessary.
									(D)Special review
				and revisionNot later than 90 days after the date on which the
				Task Force makes a request to the Secretary for a special review and revision
				of the areas designated as alternative areas for ballast water discharge, the
				Secretary, in consultation with the Under Secretary, the Task Force, the
				Administrator, and a representative of any State that may be affected by the
				discharge of ballast water in such an area, shall conduct a review to revise
				the designations if necessary.
									(7)Permissible
				discharge
									(A)In
				generalThe discharge of ballast water shall be considered to be
				carried out in accordance with this paragraph if it is—
										(i)in
				an alternative area designated for that purpose under paragraph (6) by the
				Secretary; or
										(ii)into a reception
				facility described in subsection (g)(2).
										(B)Limitation on
				volumeThe volume of any ballast water discharged under the
				provisions of this paragraph may not exceed the volume necessary to ensure the
				safe operation of the vessel.
									(8)Partial
				compliance
									(A)In
				generalThe operator of a vessel that is unable to comply fully
				with the requirements of paragraphs (1) and (3)—
										(i)shall nonetheless
				conduct ballast water exchange to the maximum extent feasible in compliance
				with those paragraphs;
										(ii)may conduct a
				partial ballast water exchange under this paragraph only to the extent that the
				ballast water in an individual ballast tank can be completely exchanged in
				accordance with paragraph (1);
										(iii)shall notify the
				Secretary as soon as practicable thereafter, but no later than 24 hours after
				making the determination to conduct ballast water exchange under this
				paragraph; and
										(iv)shall ensure that
				the determination, the reasons for the determination, and the notice are
				recorded in the vessel’s ballast water record book.
										(B)Review of
				circumstancesIf the master of a vessel conducts a ballast water
				discharge under this paragraph, the Secretary shall review the circumstances to
				determine whether the vessel was unable to comply fully with the requirements
				of paragraphs (1) and (3). The review under this subparagraph shall be in
				addition to any other enforcement authority of the Secretary.
									(9)Special
				requirements for NOBOBs
									(A)Saltwater
				flushing requirementBeginning 180 days after the date of the
				enactment of this paragraph, any vessel operating en route to the United States
				from outside the exclusive economic zone of the United States that is unable to
				conduct ballast water exchange as otherwise required under this subsection,
				other than as provided in paragraph (4) and paragraph (5), shall conduct
				saltwater flushing of its empty ballast tanks in an area located at least 200
				nautical miles from any point on land in the United States before entering any
				port in the United States.
									(B)Saltwater
				flushing definedFor the purposes of this paragraph, the term
				‘saltwater flushing’ means a process that includes—
										(i)the
				addition to each empty ballast tank of as much ocean water that is safe for the
				vessel and crew;
										(ii)the mixing of the
				flush water with residual water and sediment through the motion of the vessel;
				and
										(iii)the discharge of
				the mixed water,
										in
				areas greater than 200 nautical miles from the nearest point of land in the
				United States such that the resultant residual water remaining in the tank has
				a salinity greater than 30 parts per thousand.(10)Designation of
				enclosed aquatic ecosystems
									(A)In
				generalThe Secretary, in consultation with the Under Secretary,
				the Administrator, the Task Force, and representatives from affected States
				designated by the Task Force, shall designate, in addition to the Great Lakes,
				enclosed aquatic ecosystems in which the potential for movement of organisms by
				natural and anthropogenic means is not significantly altered by the movement of
				vessels, including ballast water discharge, to which this section apply.
									(B)Designation of
				represented StatesThe Task Force shall designate the States that
				may appoint representatives to assist in designating enclosed aquatic
				ecosystems under subparagraph (A) and the number of representatives that may be
				appointed for each State. The governor of each designated State shall appoint
				the representatives for that State.
									(11)Vessels
				operating on the Great LakesNo vessel shall be operated in the Great
				Lakes if the master of the vessel has not certified to the Secretary or the
				Secretary's designee by not later than the departure of that vessel from the
				first lock in the St. Lawrence Seaway that the vessel has complied with the
				requirements under this title, including the regulations issued under this
				title.
								(12)Certain
				geographically limited routesNotwithstanding paragraph (3)(B) of this
				subsection, the operator of a vessel is not required to comply with the
				requirements of paragraph (1) if—
									(A)the vessel
				operates exclusively—
										(i)within Lake
				Superior, Lake Michigan, Lake Huron, and Lake Erie and the connecting
				channels;
										(ii)between or among
				the main group of the Hawaiian Islands; or
										(iii)within any enclosed aquatic ecosystem
				designated under paragraph (10); and
										(B)the vessel carries only ballast water and
				sediment from the area identified under subparagraph (A).
									(13)Marine
				sanctuaries and other prohibited areasA vessel may not conduct
				ballast water exchange or discharge unexchanged ballast water under this
				subsection within a marine sanctuary designated under the National Marine
				Sanctuaries Act (16 U.S.C. 1431 et seq.) or in any other waters designated by
				the Secretary after consultation with the Under Secretary and the
				Administrator.
								(14)Study and
				requirement of alternatives for the Great Lakes
									(A)StudyNot
				later than January 1, 2012, the Secretary, in consultation with the Administer
				and the Under Secretary, shall conduct a study to evaluate alternatives to
				on-board treatment, including but not limited to cargo transfer and shore-based
				treatment, for vessels entering the Great Lakes from beyond the exclusive
				economic zone.
									(B)RegulationsThe
				Secretary may promulgate regulations based on the results of the study to
				require alternatives that would assist in preventing the introduction of
				aquatic invasive species from vessels.
									(15)Public notice
				of actions
									(A)Notice
				requirementThe Secretary shall provide public notice of each of
				the following:
										(i)Exemptions applied
				under paragraph (4), including the nature and circumstances surrounding the
				application of the exemption.
										(ii)Waivers granted
				under paragraph (5), including the nature and circumstances surrounding the
				waiver.
										(iii)Instances of
				partial compliance under paragraph (8), including the nature and circumstances
				surrounding the instance of partial compliance.
										(iv)Determinations
				made by the Secretary after reviews conducted pursuant to paragraphs (4) and
				(8).
										(B)Manner of
				noticeThe Secretary shall publish notice under this
				paragraph—
										(i)in
				the Federal Register and on relevant web sites maintained by the
				Secretary;
										(ii)once every 2
				weeks; and
										(iii)with respect to
				all of the matters referred to in subparagraph (A) for the 2-week period
				preceding publication of the notice.
										(C)Database of
				noticesThe Secretary shall make all notices published under
				subparagraph (B)(i) available, at all times, to the public on relevant World
				Wide Web sites maintained by the Secretary.
									(16)Regulations
				deadlineThe Secretary shall issue a final rule for regulations
				required by this subsection within 1 year after the date of enactment of the
				Prevention of Aquatic Invasive Species Act of 2007.
								(g)Ballast water
				treatment requirements
								(1)Performance
				standardsA vessel to which this section applies shall conduct
				ballast water treatment in accordance with the requirements of this subsection
				before discharging ballast water so that the ballast water discharged will
				contain—
									(A)less than 1 living
				organism per 10 cubic meters that is 50 or more micrometers in minimum
				dimension;
									(B)less than 1 living
				organism per 10 milliliters that is less than 50 micrometers in minimum
				dimension and more than 10 micrometers in minimum dimension;
									(C)concentrations of
				indicator microbes that are less than—
										(i)1
				colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per
				100 milliliters, or less than 1 colony-forming unit of that microbe per gram of
				wet weight of zoological samples;
										(ii)126
				colony-forming units of escherichia coli per 100 milliliters; and
										(iii)33
				colony-forming units of intestinal enterococci per 100 milliliters; and
										(D)concentrations of
				such additional indicator microbes as may be specified in regulations
				promulgated by the Secretary, after consultation with the Administrator, that
				are less than the amount specified in those regulations.
									(2)Reception
				facility exception
									(A)In
				generalParagraph (1) does not apply to a vessel that discharges
				ballast water into—
										(i)a land-based facility for the reception of
				ballast water that meets standards prescribed by the Administrator; or
										(ii)a water-based facility for the reception of
				ballast water that meets standards prescribed by the Secretary.
										(B)Promulgation of
				standardsWithin 1 year after
				the date of enactment of the paragraph—
										(i)the Administrator
				shall promulgate standards for—
											(I)the reception of
				ballast water in land-based facilities; and
											(II)the disposal or
				treatment of ballast water discharged into a land-based or water-based
				reception facility in a way that does not impair or damage the environment,
				human health, property, or resources; and
											(ii)the Secretary
				shall promulgate standards for the reception of ballast water in water-based
				facilities.
										(3)Implementation
				scheduleParagraph (1) applies to vessels in accordance with the
				following schedule:
									(A)First
				phaseBeginning January 1, 2010, for vessels constructed on or
				after that date with a ballast water capacity of less than 5,000 cubic
				meters.
									(B)Second
				phaseBeginning January 1, 2013, for vessels constructed on or
				after that date with a ballast water capacity of 5,000 cubic meters or
				more.
									(C)Third
				phaseBeginning January 1, 2015, for vessels constructed before
				January 1, 2010, with a ballast water capacity of 1,500 cubic meters or more
				but not more than 5,000 cubic meters.
									(D)Fourth
				phaseBeginning January 1, 2017, for vessels constructed—
										(i)before January 1,
				2010, with a ballast water capacity of less than 1,500 cubic meters or 5,000
				cubic meters or more; or
										(ii)on or after
				January 1, 2010, and before January 1, 2013, with a ballast water capacity of
				5,000 cubic meters or more.
										(4)Treatment system
				approval requiredThe operator of a vessel may not use a ballast
				water treatment system to comply with the requirements of this subsection
				unless the system is approved by the Secretary under paragraph (8) or
				(10).
								(5)Feasibility
				review
									(A)In
				generalNot less than 2 years
				before the date on which paragraph (1) applies to vessels under each
				subparagraph of paragraph (3), or as that date may be extended under this
				paragraph, the Secretary, in consultation with the Administrator, the Under
				Secretary, and the Task Force, shall complete a review to determine whether
				appropriate technologies are available to achieve the standards set forth in
				paragraph (1) for the vessels to which they apply under the schedule set forth
				in paragraph (3). In reviewing the technologies the Secretary shall
				consider—
										(i)the effectiveness
				of a technology in achieving the standards;
										(ii)feasibility in
				terms of compatibility with vessel design and operations;
										(iii)safety
				considerations;
										(iv)whether a
				technology is determined to have an adverse impact on the environment under the
				criteria issued under paragraph (11); and
										(v)cost
				effectiveness.
										(B)Delay in
				scheduled applicationIf the
				Secretary determines, on the basis of the review conducted under subparagraph
				(A), that compliance with the standards set forth in paragraph (1) in
				accordance with the schedule set forth in any subparagraph of paragraph (3) is
				not feasible for any class of vessels, the Secretary, in consultation with the
				Administrator, the Under Secretary, and the Task Force, shall—
										(i)extend the date on
				which that subparagraph first applies to vessels for a period of not more than
				24 months; and
										(ii)recommend action to
				ensure that compliance with the extended date schedule for that subparagraph is
				achieved.
										(C)Higher
				standards; earlier implementation
										(i)StandardsIf the Secretary determines that ballast
				water treatment technology exists that exceeds the performance standards
				required under this subsection, the Secretary, in consultation with the
				Administrator, the Under Secretary, and the Task Force, shall, for any class of
				vessels, revise the performance standards to incorporate the higher performance
				standards.
										(ii)ImplementationIf the Secretary determines that technology
				that achieves the applicable performance standards required under this
				subsection can be implemented earlier than required by this subsection, the
				Secretary, in consultation with the Administrator, the Under Secretary, and the
				Task Force, shall, for any class of vessels, accelerate the implementation
				schedule under paragraph (3). If the Secretary accelerates the implementation
				schedule pursuant to this clause, the Secretary shall provide notice at least
				24 months before such accelerated implementation goes into effect.
										(iii)Determinations
				not mutually exclusiveThe Secretary shall take action under both
				clause (i) and clause (ii) if the Secretary makes determinations under both
				clauses.
										(D)Interim
				standardsIf the Secretary
				determines that appropriate technologies are not available to meet the
				standards set forth in paragraph (1), then the International Maritime
				Organization standard for treatment in the Ballast Water Management Convention
				shall apply instead of the standards set forth in paragraph (1), in accordance
				with the implementation schedule established under paragraph (3), until the
				standards set forth in paragraph (1) take effect pursuant to subparagraph
				(B).
									(6)Review of
				ballast water treatment standardsAt the end of the 3-year period beginning
				on the date of the enactment of this paragraph and every 3 years thereafter,
				the Secretary, in consultation with the Administrator and based on
				recommendations by the Task Force and information collected and analyzed under
				this title, and in accordance with criteria developed by the Task Force under
				paragraph (15), shall—
									(A)assess the
				compliance by vessels with regulations promulgated under this section;
									(B)assess the
				effectiveness of regulations promulgated under this section in reducing the
				introduction and spread of aquatic invasive species by vessels;
									(C)assess the approval
				process under paragraph (8); and
									(D)as necessary,
				revise regulations promulgated under this section and promulgate new
				regulations.
									(7)Special review
				and revisionNot later than
				90 days after the date on which the Task Force makes a request to the Secretary
				for a special review and revision of the regulations promulgated under this
				section, the Secretary, in consultation with the Administrator, shall conduct a
				special review in accordance with paragraph (6), including the revision of
				regulations or the promulgation of new regulations as necessary.
								(8)Approval of
				ballast water treatment systems
									(A)RegulationsThe
				Secretary, in consultation with the Administrator, the Under Secretary, and the
				Task Force and by not later than 1 year after the date of the enactment of this
				paragraph, shall issue regulations establishing an approval process for ballast
				water treatment systems. The regulations shall include standards for the
				certification of treatment or practices and an ongoing enforcement of the use
				of treatments and practices.
									(B)Qualified
				type-approval processThe approval of ballast water treatment
				systems shall be based on a qualified type-approval process that is capable of
				estimating the extent to which treated ballast water discharge is to comply
				with the standards of paragraph (1).
									(C)Consideration of
				restrictionsThe approval of ballast water treatment systems
				shall take into account restrictions relating to—
										(i)biological,
				chemical, or physical conditions of water taken into ballast tanks; and
										(ii)conditions
				encountered during a ship’s voyage.
										(D)Environmental
				soundness and safetyThe approval process for ballast water
				treatment systems shall be capable of determining the extent to which a ballast
				water treatment method is—
										(i)environmentally
				sound based on criteria promulgated by the Administrator pursuant to paragraph
				(11); and
										(ii)safe for vessel
				and crew.
										(E)Estimation of
				useful lifeThe approval process for ballast water treatment
				systems may be used to estimate the useful life of the ballast water treatment
				system, as determined on the basis of voyage patterns and normal use
				conditions.
									(F)Ship-boarding
				testingThe approval process of ballast water treatment systems
				shall include a ship-boarding testing component, and may include a shore-based
				testing component.
									(G)MonitoringThe
				approval process for ballast water treatment systems shall provide for
				appropriate monitoring.
									(H)Application form
				and informationThe Secretary shall approve an application for
				certification of ballast water treatment system only if the application is in
				such form and contains such information as the Secretary requires.
									(9)Monitoring and
				effectiveness; revocation of certificationBased on the results of appropriate
				monitoring of ballast water treatment systems, the Secretary shall revoke the
				certification of a ballast water treatment system if it is found that ballast
				water treated with the system does not meet the standards of paragraph (1) or
				paragraph (11).
								(10)Approval of
				experimental ballast water treatment technologies
									(A)In
				generalIf a vessel participates in a program approved by the
				Secretary to test and evaluate promising ballast water treatment technologies
				that are likely to result in treatment technologies achieving a standard that
				is the same as or more stringent than the standard that applies under paragraph
				(1) before the first date on which paragraph (1) applies to that vessel, the
				Secretary shall certify a vessel to allow the use of that technology and such
				vessel shall be deemed to be in compliance with the requirements of paragraph
				(1) during the period of certification.
									(B)Guidelines by
				SecretaryThe Secretary, in consultation with the Administrator,
				the Under Secretary, and the Task Force, within 1 year after the date of the
				enactment of this paragraph shall issue guidelines for the approval of
				experimental ballast water treatment technologies that are likely to meet the
				standards of paragraph (1).
									(C)Guidelines by
				AdministratorThe Administrator, in consultation with the
				Secretary, the Under Secretary, and the Task Force, within 1 year after the
				date of the enactment of this paragraph shall issue guidelines for the approval
				of ballast water treatment technologies under this paragraph pursuant to the
				environmental soundness criteria under paragraph (11).
									(D)Criteria by
				AdministratorThe Administrator shall include in criteria
				promulgated under paragraph (11) specific criteria to grant environmental
				soundness exceptions such that, in an emergency situation, to achieve
				reductions in significant and acute risk of transfers of invasive species by
				vessels, the Secretary and the Administrator may jointly determine to make an
				exception to criteria of paragraph (11). To be eligible for an exception,
				approval for an experimental technology under this paragraph shall be subject
				to all other provisions of this paragraph.
									(E)Certification by
				AdministratorNot later than 90 days after receiving an
				application, the Administrator shall review the application for compliance with
				environmental soundness criteria under paragraph (11) and certify the ballast
				water treatment system covered by the application as meeting environmental
				requirements if it indeed meets those criteria. The Administrator’s
				determination should be based on independent and peer-reviewed
				information.
									(F)Approval or
				disapproval by SecretaryNot later than 180 days after receiving
				an application, the Secretary shall—
										(i)determine if the
				ballast water treatment system covered by the application meets the
				requirements of this subsection;
										(ii)approve or
				disapprove the application; and
										(iii)provide the
				applicant written notice of the approval or disapproval.
										(G)Appeal
				processAs part of the guidelines issued under this paragraph,
				the Secretary shall establish a process for applicants receiving a notice of
				disapproval to appeal the Secretary’s decision.
									(H)Certification by
				Administrator requiredThe Secretary shall approve and certify a
				ballast water treatment system only if the Administrator certifies the system
				as meeting the criteria of paragraph (11).
									(I)Conditions of
				use of approved systemsAs determined by the Secretary in
				consultation with the Administrator and the Under Secretary, approved ballast
				water treatment systems shall be used only for voyage patterns, durations, or
				any other characteristic that may affect the effectiveness or environmental
				soundness of the ballast water treatment system covered by the
				application.
									(J)Determination of
				vessels to use approved systemApproved ballast water treatment
				systems may be applicable to a specific vessel or group of vessels as
				determined by the Secretary.
									(K)Variety and type
				of participating vesselsThe Secretary shall seek to ensure that
				a wide variety of vessel types and voyages are included in the program, but may
				not grant a delay under this paragraph to more than 5 percent of the vessels to
				which this subsection applies.
									(L)ExemptionsA vessel operating en route to the United
				States from outside the exclusive economic zone of the United States that
				declares to have no ballast on board or is claimed to be carrying only
				umpumpable quantities of ballast are exempt from the requirements of
				subparagraph (K).
									(M)Term of
				certificationThe certification of an approved ballast water
				treatment system shall be valid only for the lesser of the following:
										(i)The expected life
				of the ballast water treatment system.
										(ii)10 years.
										(iii)Until such time
				as the Secretary or Administrator (as appropriate) determines that, based on
				available information, the ballast water treatment system fails to meet the
				requirements of this subsection.
										(N)Termination of
				certificationThe Secretary may terminate the certification of a
				vessel under this subsection if participation of the vessel in the program is
				terminated without the consent of the Secretary.
									(O)Sampling and
				reporting informationUpon receiving approval for a treatment
				under this paragraph, the owner or operator of a vessel shall collect and
				report such information requested by the Secretary regarding the operational
				and biological effectiveness of the treatment through sampling of the intake
				and discharge ballast.
									(P)Annual
				evaluation; revocation of certificationThe Secretary, in
				consultation with the Administrator and the Under Secretary, shall establish an
				annual evaluation process to determine if approved experimental technology is
				effective or causing harm to the environment. If the technology is not
				effective or causes harm to the environment, then the Secretary shall revoke
				the certification.
									(Q)FeesThe
				Secretary, with concurrence of the Administrator, may establish fees for
				processing the application.
									(11)Environmental
				soundness criteria for ballast water treatment systems
									(A)In
				generalThe Administrator shall include in criteria promulgated
				under section 1202(k)(1) specific criteria—
										(i)to
				ensure environmental soundness of ballast water treatment systems; and
										(ii)to grant
				environmental soundness exceptions under subparagraph (B).
										(B)ExceptionsIn
				reviewing applications under paragraph (10) in an emergency situation to
				achieve reductions in significant and acute risk of transfers of invasive
				species by vessels, the Secretary and the Administrator may jointly determine
				to make an exception to criteria described in subparagraph (A)(i).
									(12)Incentives for
				use of ballast water treatment systemsThe Secretary, the Secretary of
				Transportation, and the Administrator shall assist owners or operators of
				vessels that seek to obtain experimental approval for installation of ballast
				water treatment systems, including through providing guidance on—
									(A)a sampling
				protocol and test program for cost effective treatment evaluation;
									(B)sources of
				sampling equipment and field biological expertise; and
									(C)examples of
				shipboard evaluation studies.
									(13)Selection of
				technologies and practicesIn
				selecting technologies and practices for shipboard demonstration under section
				1104(b), the Secretary of the Interior and the Secretary of Commerce shall give
				priority consideration to technologies and practices that have received or are
				in the process of receiving certification under paragraph (10).
								(14)Annual
				summaries on performance of ballast water treatment technologies
									(A)Annual
				summariesThe Secretary shall annually summarize, and make
				available to interested persons, all available information on the performance
				of technologies proposed for ballast water treatment to facilitate the
				application process for experimental approval for ballast water
				treatment.
									(B)Publication of
				other informationThe Administrator, in consultation with the
				Invasive Species Council, shall publish not later than 1 year after the date of
				the enactment of this paragraph and update annually—
										(i)a
				list of environmentally sound treatment methods that meet the requirements of
				this section;
										(ii)accompanying
				research that supports the environmental soundness of each approved treatment
				method; and
										(iii)explicit
				guidelines under which each treatment method can be used in an environmentally
				sound manner.
										(C)ReportsThe
				Invasive Species Council and the Task Force shall include the published
				information in the reports submitted under section 1201(f)(2)(B).
									(15)Criteria for
				adequacy and effectivenessNot later than 1 year after the date of the
				enactment of this paragraph and every 3 years thereafter, the Task Force shall
				submit to the Secretary criteria for determining the adequacy and effectiveness
				of all regulations promulgated under this section.
								(16)High-risk
				vessels
									(A)Vessel
				listWithin 1 year after the date of enactment of the Prevention
				of Aquatic Invasive Species Act of 2007, the Secretary shall initiate a list,
				in consultation with States, of vessels that, due to factors such as the origin
				of their voyages, the frequency of their voyages, the volume of ballast water
				they carry, the biological makeup of the ballast water, and the fact that they
				frequently discharge unexchanged or improperly exchanged ballast water pursuant
				to an exception under subsection (f), pose a relatively high risk of
				introducing aquatic invasive species into the waters of those States.
									(B)Incentive
				programsThe Secretary shall—
										(i)give priority to
				vessels on the list for participation in pilot programs described in paragraph
				(10); and
										(ii)encourage Federal
				and State technology development programs or other incentives (whether positive
				or negative) to give priority to such vessels in order to encourage the
				adoption of ballast water treatment technology by those vessels consistent with
				the requirements of this section on an expedited basis.
										(17)Qualified
				exemptions
									(A)In
				generalA vessel operating entirely on the Great Lakes or in
				enclosed aquatic ecosystems designated under subsection (f)(10) shall be
				granted an exemption from the requirements of this subsection if the vessel
				meets requirements prescribed by the Secretary.
									(B)Guidelines
				establishing processThe Secretary, in consultation with the
				Administrator and the Task Force, shall issue guidelines establishing a process
				for certifying vessels as exempt under this paragraph. The guidelines shall
				ensure that ships receiving an exemption carry only ballast water and sediment
				from the enclosed aquatic ecosystem in which the vessel operates.
									(C)Limitation on
				exemptionsThe Secretary shall not issue an exemption under this
				paragraph if the exemption would increase the risk of the invasion and spread
				of aquatic invasive species relative to a situation where an applicable vessel
				complies with the requirements of this subsection.
									(D)Review of
				exemptions
										(i)Required
				reviewThe Secretary shall review any exemption granted under
				this paragraph at least as often as every 2 years, and shall approve or revoke
				the exemption based on the review and the requirements of this
				paragraph.
										(ii)Discretionary
				reviewThe Secretary may review an exemption at any time.
										(iii)Review upon
				requestThe Administrator or the Task Force may request a review
				of an exemption at any time. Upon receipt of such a request, the Secretary
				shall complete a review within 14 days.
										(h)Warnings
				concerning ballast water uptake
								(1)In
				generalThe Secretary shall notify vessel owners and operators of
				any area in waters subject to the jurisdiction of the United States in which
				vessels should not uptake ballast water due to known conditions.
								(2)ContentsThe
				notice shall include—
									(A)the coordinates of
				the area; and
									(B)if possible, the
				location of alternative areas for the uptake of ballast water.
									(i)Sediment
				management
								(1)In
				generalThe operator of a vessel to which this section applies
				may not remove or dispose of sediment from spaces designed to carry ballast
				water except—
									(A)in accordance with
				this subsection and the aquatic invasive species plan required under subsection
				(c); and
									(B)more than 200
				nautical miles from the nearest point of land in the United States or into a
				reception facility that meets the requirements of paragraph (3).
									(2)Design
				requirements
									(A)New
				vesselsAfter December 31, 2009, it shall be unlawful to
				construct a vessel in the United States to which this section applies unless
				that vessel is designed and constructed, in accordance with regulations
				prescribed under subparagraph (C), in a manner that—
										(i)minimizes the
				uptake and entrapment of sediment;
										(ii)facilitates
				removal of sediment; and
										(iii)provides for
				safe access for sediment removal and sampling.
										(B)Existing
				vesselsEvery vessel to which this section applies that was
				constructed before January 1, 2010, shall be modified before January 1, 2010,
				to the extent practicable, to achieve the objectives described in clauses (i),
				(ii), and (iii) of subparagraph (A).
									(C)RegulationsThe
				Secretary shall promulgate regulations establishing design and construction
				standards to achieve the objectives of subparagraph (A) and providing guidance
				for modifications and practices under subparagraph (B). The Secretary shall
				incorporate the standards and guidance in the regulations governing the aquatic
				invasive species plan.
									(3)Sediment
				reception facilities
									(A)StandardsThe
				Administrator shall promulgate regulations governing facilities for the
				reception of vessel sediment from spaces designed to carry ballast water that
				provide for the disposal of such sediment in a way that does not impair or
				damage the environment, human health, or property or resources of the disposal
				area. The Administrator may not prescribe standards under this subparagraph
				that are less stringent than any otherwise applicable Federal, State, or local
				law requirements.
									(B)DesignationThe
				Administrator shall designate facilities for the reception of vessel sediment
				that meet the requirements of the regulations promulgated under subparagraph
				(A) at ports and terminals where ballast tanks are cleaned or repaired.
									(j)Examinations and
				certifications
								(1)Initial
				examination
									(A)In
				generalThe Secretary shall examine vessels to which this section
				applies to determine whether—
										(i)there is an aquatic
				invasive species plan for the vessel that meets the requirements of this
				section; and
										(ii)the equipment
				used for ballast water and sediment management in accordance with the
				requirements of this section and the regulations promulgated hereunder is
				installed and functioning properly.
										(B)New
				vesselsFor vessels constructed on or after January 1, 2010, the
				Secretary shall conduct the examination required by subparagraph (A) before the
				vessel is placed in service.
									(C)Existing
				vesselsFor vessels constructed before January 1, 2010, the
				Secretary shall—
										(i)conduct the
				examination required by subparagraph (A) before the date on which subsection
				(g)(1) applies to the vessel according to the schedule in subsection (g)(3);
				and
										(ii)inspect the
				vessel’s ballast water record book required by subsection (d).
										(D)Foreign
				vesselsIn the case of a foreign vessel (as defined in section
				101 of title 46, United States Code), the Secretary shall perform the
				examination required by this paragraph the first time the vessel enters a
				United States port.
									(2)Subsequent
				examinationsThe Secretary shall examine vessels no less
				frequently than once each year to ensure vessel compliance with the
				requirements of this section.
								(3)Inspection
				authorityThe Secretary may carry out such inspections of any
				vessel to which this section applies at any time, including the taking of
				ballast water samples, to ensure the vessel’s compliance with this Act.
								(4)Required
				certificateIf, on the basis of an initial examination under
				paragraph (1) the Secretary finds that a vessel complies with the requirements
				of this section and the regulations promulgated hereunder, the Secretary shall
				issue a certificate under this paragraph as evidence of such compliance. The
				certificate shall be valid for a period of not more than 5 years, as specified
				by the Secretary. The certificate or a true copy shall be maintained on board
				the vessel.
								(5)Notification of
				violationsIf the Secretary finds, on the basis of an examination
				under paragraph (1) or paragraph (2), sampling under paragraph (3), or any
				other information, that a vessel is being operated in violation of the
				requirements of this section and the regulations promulgated hereunder, the
				Secretary shall—
									(A)notify—
										(i)the master of the
				vessel; and
										(ii)the captain of
				the port at the vessel’s next port of call; and
										(B)take such other
				action as may be appropriate.
									(6)Compliance
				monitoringThe Secretary shall by regulation establish sampling
				procedures to monitor compliance with the requirements of this section.
								(7)Education and
				technical assistance programsThe Secretary may carry out
				education and technical assistance programs and other measures to promote
				compliance with the requirements issued under this section.
								(k)Detention of
				vessels
								(1)In
				generalThe Secretary, by notice to the owner, charterer,
				managing operator, agent, master, or other individual in charge of a vessel,
				may detain that vessel if the Secretary has reasonable cause to believe
				that—
									(A)the vessel is a
				vessel to which this section applies; and
									(B)the vessel does
				not comply with the requirements of this section or of the regulations issued
				hereunder or is being operated in violation of such requirements.
									(2)Clearance
									(A)In
				generalA vessel detained under paragraph (1) may obtain
				clearance under section 42101 of title 46, United States Code, only if the
				violation for which it was detained has been corrected.
									(B)WithdrawalIf the Secretary finds that a vessel
				detained under paragraph (1) has received a clearance under section 42101 of
				title 46, United States Code, before it was detained under paragraph (1), the
				Secretary shall withdraw, withhold, or revoke the clearance.
									(l)Sanctions
								(1)Civil
				penaltiesAny person who violates a regulation promulgated under
				this section shall be liable for a civil penalty in an amount not to exceed
				$50,000. Each day of a continuing violation constitutes a separate violation. A
				vessel operated in violation of the regulations is liable in rem for any civil
				penalty assessed under this subsection for that violation.
								(2)Criminal
				penaltiesAny person who knowingly violates the regulations
				promulgated under this section is guilty of a class C felony.
								(3)Revocation of
				clearanceExcept as provided in subsection (k)(2), upon request
				of the Secretary, the Secretary of the Treasury shall withhold or revoke the
				clearance of a vessel required by section 4197 of the Revised Statutes (46
				U.S.C. App. 91), if the owner or operator of that vessel is in violation of the
				regulations issued under this section.
								(4)Exception to
				sanctionsThis subsection does not apply to a failure to exchange
				ballast water if—
									(A)
				the master of a vessel
				discharges ballast water in accordance with subsection (f)(4); and
									(B)the Secretary
				determines that the requirements of subsection (f)(4) are met.
									(m)Enforcement
								(1)Administrative
				actionsIf the Secretary finds, after notice and an opportunity
				for a hearing, that a person has violated any provision of this section or any
				regulation promulgated hereunder, the Secretary may assess a civil penalty for
				that violation.
								(2)Civil
				actionsAt the request of the Secretary, the Attorney General may
				bring a civil action in an appropriate district court of the United States to
				enforce this section, or any regulation promulgated hereunder. Any court before
				which such an action is brought may award appropriate relief, including
				temporary or permanent injunctions and civil penalties.
								(n)Coordination with
				other agenciesThe Secretary
				is encouraged to use, with consent of the head of the Federal or State agency
				concerned, the expertise, facilities, and personnel of appropriate Federal and
				State agencies and organizations that have routine contact with vessels, as
				determined by the Secretary.
							(o)Consultation
				with canada, mexico, and other foreign governmentsIn developing
				the guidelines issued and regulations promulgated under this section, the
				Secretary is encouraged to consult with the Government of Canada, the
				Government of Mexico, and any other government of a foreign country that the
				Secretary, after consultation with the Task Force, determines to be necessary
				to develop and implement an effective international program for preventing the
				unintentional introduction and spread of aquatic invasive species.
							(p)International
				cooperationThe Secretary, in cooperation with the Under
				Secretary, the Secretary of State, the Administrator, the heads of other
				relevant Federal agencies, the International Maritime Organization of the
				United Nations, and the Commission on Environmental Cooperation established
				pursuant to the North American Free Trade Agreement, is encouraged to enter
				into negotiations with the governments of foreign countries to develop and
				implement an effective international program for preventing the unintentional
				introduction and spread of aquatic invasive species, particularly by seeking
				bilateral and multilateral agreements with Canada (through the International
				Joint Commission), Mexico, and other nations in the Wider Caribbean (as defined
				in the Convention for the Protection and Development of the Marine Environment
				of the Wider Caribbean, Cartagena Convention).
							(q)Non-discriminationThe
				Secretary shall ensure that vessels registered outside of the United States do
				not receive more favorable treatment than vessels registered in the United
				States when the Secretary performs studies, reviews compliance, determines
				effectiveness, establishes requirements, or performs any other responsibilities
				under this Act.
							(r)Support for
				Federal Ballast Water Demonstration ProjectIn addition to
				amounts otherwise available to the Maritime Administration, the National
				Oceanographic and Atmospheric Administration, and the United States Fish and
				Wildlife Service for the Federal Ballast Water Demonstration Project, the
				Secretary shall provide support for the conduct and expansion of the project,
				including grants for research and development of innovative technologies for
				the management, treatment, and disposal of ballast water and sediment, for
				ballast water exchange, and for other vessel vectors of aquatic invasive
				species such as hull-fouling. There are authorized to be appropriated to the
				Secretary such sums as may be necessary for each of fiscal years 2008 through
				2012 to carry out this subsection.
							(s)Consultation
				with Task ForceThe Secretary shall consult with the Task Force
				in carrying out this section.
							(t)Preemption
								(1)In
				generalExcept as provided in paragraph (2) but notwithstanding
				any other provision of law, the provisions of subsections (f) and (g) supersede
				any provision of State or local law that is inconsistent with the requirements
				of those subsections or that conflicts with the requirements of those
				subsections. The imposition, by State or local law, of greater penalties or
				fees for acts or omissions that are violations of such law and also violations
				of this Act shall not be considered to be inconsistent with, or to conflict
				with, the requirements of those subsections. Nothing in the preceding sentence
				limits the scope of State or local law provisions that are not to be considered
				to be inconsistent with, or to conflict with, the requirements of those
				subsections
								(2)Reception
				facilitiesThe standards prescribed by the Administrator or the
				Secretary under subsection (g)(2) do not supersede any more stringent standard
				under any otherwise applicable Federal, State, or local law.
								(3)Application with
				other statutesThis section provides the Federal authority for
				addressing aquatic invasive species in ballast water or sediment. If there is a
				conflict between any otherwise applicable provision of Federal law and the
				requirements of this section, the provisions of this section shall control to
				the extent that such requirements relate to vessels with respect to aquatic
				invasive species in ballast water or sediment.
								(u)Regulations
								(1)In
				generalThe Secretary, after consultation with the Administrator,
				shall issue such regulations as may be necessary initially to carry out this
				section within 1 year after the date of enactment of the Prevention of Aquatic
				Invasive Species Act of 2007.
								(2)Judicial
				review
									(A)120-day
				ruleAn interested person may bring an action for review of a
				final regulation promulgated under this section by the Secretary of the
				department in which the Coast Guard is operating, or by the Administrator, in
				the United States Circuit Court of Appeals for the Federal judicial district in
				which that person resides or transacts business which is directly affected by
				that regulation only if that action is filed within—
										(i)120
				days after the date on which the regulation is promulgated; or
										(ii)more than 120
				days after that date if the action is based on grounds that arose after that
				120-day period.
										(B)Review in
				enforcement proceedingsA regulation for which review could have
				been obtained under subparagraph (A) of this paragraph is not subject to
				judicial review in any civil or criminal proceeding for
				enforcement.
									.
				(b)DefinitionsSection
			 1003 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C. 4702) is amended—
					(1)by
			 redesignating—
						(A)paragraph (1) and
			 (2) as paragraphs (2) and (3), respectively;
						(B)paragraph (3) as
			 paragraph (5);
						(C)paragraphs (4), (5), (6), (7), (8), (9),
			 and (10) as paragraphs (9), (10), (11), (12), (13), (14), and (15),
			 respectively;
						(D)paragraphs (11)
			 and (12) as paragraphs (18) and (19), respectively;
						(E)paragraphs (13),
			 (14), and (15) as paragraphs (21), (22), and (23), respectively;
						(F)paragraph (16) as
			 paragraph (27); and
						(G)paragraph (17) as
			 paragraph (24), and moving it so as to appear immediately after paragraph (23),
			 as redesignated;
						(2)by
			 striking—
						(A)nuisance
			 in paragraph (2), as redesignated, and inserting
			 invasive;
						(B)nuisance
			 in paragraph (11), as redesignated, and inserting
			 invasive;
						(C)Nuisance
			 in paragraph (21), as redesignated, and inserting Invasive;
			 and
						(D)Canandian in paragraph (12),
			 as redesignated, and inserting Canadian;
						(3)by inserting
			 before paragraph (2) the following:
						
							(1)Administrator
				means the Administrator of the Environmental Protection
				Agency;
							;
					(4)by striking paragraph (5), as redesignated,
			 and inserting after paragraph (3), as redesignated, the following:
						
							(4)ballast tank means any tank,
				space, or compartment on a vessel that is used for carrying, loading, or
				discharging ballast water, including any multi-use tank, space, or compartment
				designed to allow carriage of ballast water;
							(5)ballast
				water—
								(A)except as provided in subparagraph (B),
				means—
									(i)water taken on
				board a vessel to control trim, list, draught, stability, or stresses of the
				vessel, including matter suspended in such water; and
									(ii)any water placed
				into a ballast tank during cleaning, maintenance, or other operations;
				and
									(B)does not include
				water that—
									(i)at
				the time of discharge, does not contain aquatic invasive species; and
									(ii)was taken on
				board a vessel and used for a purpose described in subparagraph (A);
									(6)ballast water capacity means
				the total volumetric capacity of all ballast tanks on a vessel;
							(7)ballast
				water management means mechanical, physical, chemical, and biological
				processes used, either singularly or in combination, to remove, render
				harmless, or avoid the uptake or discharge of harmful aquatic organisms and
				pathogens within ballast water and sediment;
							(8)constructed means a state of
				construction of a vessel at which—
								(A)the keel is
				laid;
								(B)construction
				identifiable with the specific vessel begins;
								(C)assembly of the
				vessel has begun comprising at least 50 tons or 1 percent of the estimated mass
				of all structural material of the vessel, whichever is less; or
								(D)the vessel
				undergoes a major
				conversion;
								;
					(5)by inserting after
			 paragraph (15), as redesignated, the following:
						
							(16)Invasive Species Council
				means the interagency council established by section 3 of Executive Order No.
				13112 (42 U.S.C. 4321 note);
							(17)major conversion means a
				conversion of a vessel, that—
								(A)changes its
				ballast water carrying capacity by at least 15 percent;
								(B)changes the vessel
				class;
								(C)is projected to
				prolong the vessel’s life by at least 10 years (as determined by the
				Secretary); or
								(D)results in
				modifications to the vessel’s ballast water system, except—
									(i)component
				replacement-in-kind; or
									(ii)conversion of a
				vessel to meet the requirements of section
				1101(f);
									;
					(6)by inserting after
			 paragraph (19), as redesignated, the following:
						
							(20)sediment means matter that
				has settled out of ballast water within a
				vessel;
							;
					(7)by
			 inserting after paragraph (24), as redesignated, the following:
						
							(25)United States port means a
				port, river, harbor, or offshore terminal under the jurisdiction of the United
				States, including a port located in Puerto Rico, Guam, the Northern Marianas,
				or the United States Virgin Islands;
							(26)vessel of
				the Armed Forces means—
								(A)any vessel owned
				or operated by the Department of Defense, other than a time or voyage chartered
				vessel; and
								(B)any vessel owned
				or operated by the Department of Homeland Security that is designated by the
				Secretary of the department in which the Coast Guard is operating as a vessel
				equivalent to a vessel described in subparagraph
				(A);
								;
					(8)by striking the period at the end of
			 paragraph (24), as redesignated, and inserting a semicolon; and
					(9)by inserting after
			 paragraph (27), as redesignated, the following:
						
							(28)waters subject to the jurisdiction
				of the United States means navigable waters and the territorial sea of
				the United States, the exclusive economic zone, and the Great
				Lakes.
							.
					IIPrevention of the
			 introduction of aquatic invasive species by other pathways
			201.Coast Guard reports
			 and standards on other sources of vessel-borne invasive species
				(a)Report on
			 hull-fouling and other vessel sourcesWithin 180 days after the
			 date of enactment of this Act, the Commandant of the Coast Guard shall transmit
			 a report to the Congress on vessel-related vectors of harmful aquatic organisms
			 and pathogens other than ballast water and sediment, including vessel hulls and
			 equipment, and from vessels equipped with ballast tanks that carry no ballast
			 water on board.
				(b)Best
			 practices
					(1)Standards and
			 proceduresAs soon as practicable, the Coast Guard shall develop
			 and implement best practices standards and procedures designed to reduce the
			 introduction of invasive species into and within the United States from vessels
			 and establish a timeframe for implementation of those standards and procedures
			 by vessels, in addition to the mandatory requirements set forth in section 1101
			 for ballast water.
					(2)Included
			 standardsStandards and procedures implemented under paragraph
			 (1) should include designation of geographical locations for uptake and
			 discharge of untreated ballast water, as well as standards and procedures for
			 other vessel vectors of aquatic invasive species.
					(3)Report on
			 standards and proceduresThe Commandant of the Coast Guard shall
			 transmit a report to the Congress describing the standards and procedures
			 developed and the implementation timeframe, together with any recommendations,
			 including legislative recommendations if appropriate, the Commandant deems
			 appropriate.
					(4)RegulationsThe
			 Secretary may promulgate regulations to incorporate and enforce standards and
			 procedures developed under this subsection.
					(c)Transiting
			 vesselsWithin 180 days after the date of enactment of this Act,
			 the Commandant of the Coast Guard shall transmit a report to the Congress
			 containing—
					(1)an assessment of
			 the magnitude and potential adverse impacts of ballast water operations from
			 foreign vessels designed, adapted, or constructed to carry ballast water that
			 are transiting waters subject to the jurisdiction of the United States;
			 and
					(2)recommendations,
			 including legislative recommendations if appropriate, of options for addressing
			 ballast water operations of those vessels.
					IIICoordination
			301.Program
			 coordination
				(a)Membership of
			 Task ForceSection 1201(b) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4721) is amended—
					(1)in paragraph (6)
			 by striking and at the end;
					(2)in paragraph (3)
			 by striking of the Environmental Protection Agency;
					(3)by redesignating
			 paragraph (7) as paragraph (12); and
					(4)by inserting after
			 paragraph (6) the following:
						
							(7)the Director of
				the United States Geological Survey;
							(8)the Director of
				the Smithsonian Environmental Research Center;
							(9)the Secretary of
				State;
							(10)the Secretary of
				Transportation;
							(11)the Secretary of
				Homeland Security;
				and
							.
					(b)Coordination
			 with Invasive Species CouncilSection 1201(f) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4721(f)) is amended—
					(1)by striking
			 Each Task Force member and inserting the following:
						
							(1)In
				generalEach member of the Task
				Force
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Invasive Species
				CouncilThe Invasive Species Council shall—
								(A)coordinate and
				cooperate with the Task Force in carrying out the duties of the Invasive
				Species Council relating to aquatic invasive species;
								(B)not later than 2
				years after the date of enactment of the Prevention of Aquatic Invasive Species Act of
				2007, and every 3 years thereafter, submit to Congress a report
				that summarizes the status of the conduct of activities authorized by and
				required under this Act; and
								(C)establish any
				regional panels or task forces in coordination with the regional panels of the
				Task Force convened under section
				1203.
								.
					(c)Coordination
			 with other programsSection 1202(c) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(c)) is amended by
			 adding at the end the following:
					
						(3)Recommendations
				for listsThe Task Force shall annually recommend to Federal
				agencies of jurisdiction such additions of aquatic invasive species as the Task
				Force determines to be appropriate for inclusion on—
							(A)any list of species
				of wildlife under the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.)
				(including regulations under such Act); or
							(B)any list of
				noxious weeds under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including
				regulations promulgated under that Act contained in part 360 of title 7, Code
				of Federal Regulations (or any successor
				regulations)).
							.
				(d)Regional
			 coordinationSection 1203 of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by adding at the
			 end the following:
					
						(d)Annual
				interregional meetingThe Task Force shall annually convene all
				regional panels established pursuant to this Act for the purpose of information
				transfer between and among panels, and between the panels and the Task Force,
				regarding aquatic invasive species management.
						(e)OrganizationsAn
				interstate organization that has a Federal charter authorized by law,
				interstate agreement, or Executive Order for purposes of fisheries or natural
				resource management may receive funds under this Act to implement activities
				authorized under this
				Act.
						.
				(e)State aquatic
			 Invasive Species management plansSection 1204(a) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4724(a)) is amended—
					(1)by striking paragraph (2)(A) and inserting
			 the following:
						
							(A)identify and describe State and local
				programs for environmentally sound prevention and control of the target aquatic
				invasive species in accordance with guidelines issued by the Task Force under
				paragraph (5), including—
								(i)rapid response
				contingency strategies under section 1211;
								(ii)early detection
				strategies under section 1211(a)(2)(D); and
								(iii)aquatic plant
				control programs pursuant to other
				law.
								;
					(2)in paragraph
			 (2)(D) by inserting include after (D); and
					(3)by adding at the
			 end the following:
						
							(5)Guidelines
								(A)In
				generalNot later than 1 year after the date of enactment of the
				Prevention of Aquatic Invasive Species Act of
				2007, the Task Force shall publish in the Federal Register
				guidelines for the development of plans under this subsection, including
				guidelines for reporting progress in implementing the plans, to encourage
				consistency in implementation of and reporting under those plans.
								(B)GuidelinesThe
				guidelines published under subparagraph (A) shall include, for the purpose of
				paragraph (2)(A), guidelines concerning—
									(i)aquatic plant
				control programs; and
									(ii)the review and
				revision of requirements of this subsection and the reapproval process under
				this subsection.
									(6)Relationship to
				other plans
								(A)In
				generalA plan approved under paragraph (4) shall be deemed to
				meet any State planning requirement of the program established under section
				104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control
				noxious aquatic plant growths.
								(B)EnforcementFunds
				provided to States for implementation of plans pursuant to section 1204 may be
				used by States to enforce requirements relating to aquatic invasive species
				under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations
				promulgated under that Act contained in part 360 of title 7, Code of Federal
				Regulations (or any successor regulations)).
								(7)Review and
				revision
								(A)In
				generalEach State shall periodically review and, as necessary
				and subject to subparagraph (B), revise the management plan of the State in
				accordance with guidelines of the Task Force under paragraph (5).
								(B)Update of
				existing plansA State plan approved under the section before the
				date of the enactment of the Prevention of Aquatic Invasive Species Act of 2007
				shall be revised by the State under guidelines issued by the Director to
				conform to the guidelines published under paragraph (5), but shall be treated
				as a plan approved under this subsection for purposes of grants under this
				section.
								(8)Other State
				Management PlansIn addition to the management plans required
				under this subsection, the Director shall encourage each State to develop and
				implement new, and expand existing, State management plans to improve State
				actions to prevent and control aquatic invasive
				species.
							.
					(f)Grant
			 programSection 1204(b)(1) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4724(b)(1)) is amended by
			 striking subsection (a) for the implementation of those plans.
			 and inserting the following: subsection (a) to develop and implement
			 those plans..
				302.International
			 coordinationSubtitle E of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4751 et seq.) is amended—
				(1)by striking the
			 subtitle heading and inserting the following:
					
						EAdministration
						;
				and
				(2)by adding at the
			 end the following:
					
						1402.Coordination
				with neighboring countries
							(a)In
				generalThe Task Force, in consultation with the Secretary of
				State, shall include in the report required by section 1202(l) a description of
				the means by which international agreements and regulations with countries that
				share a border with the United States will be implemented and enforced by
				Federal agencies (including a clarification of the roles and responsibilities
				of those agencies).
							(b)NegotiationsAs
				soon as practicable after the date of enactment of the
				Prevention of Aquatic Invasive Species Act of
				2007, the Secretary of State may enter into negotiations
				with—
								(1)Canada to issue a
				request that the International Joint Commission, by not later than 18 months
				after the date of enactment of that Act, review, research, conduct hearings on,
				and submit to the parties represented on the International Joint Commission a
				report that describes the success of current policies of governments in the
				United States and Canada having jurisdiction over the Great Lakes in
				anticipating and preventing biological invasions of the aquatic ecosystem in
				the Great Lakes, including—
									(A)an analysis of
				current Federal, State or Provincial, local, and international laws,
				enforcement practices, and agreements;
									(B)an analysis of
				prevention efforts related to all likely pathways for biological invasions of
				the aquatic ecosystem in the Great Lakes; and
									(C)recommendations of
				the International Joint Commission for means by which to improve and harmonize
				the policies and enforcement practices referred to in clause (i); and
									(2)Mexico, to ensure
				coordination of efforts of the United States with efforts of Mexico to manage
				invasive species established in the United States-Mexico border
				region.
								.
				IVAuthorization of
			 appropriations
			401.Authorization
			 of appropriationsSection 1301
			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4741) is amended to read as follows:
				
					1301.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for each of fiscal years 2008 through
				2012.
					.
			VConforming
			 amendments
			501.Conforming
			 amendments
				(a)Repeal of section
			 1103Section 1103 of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4713) is repealed.
				(b)Miscellaneous
			 amendmentsThe Nonindigenous Aquatic Nuisance Prevention and
			 Control Act of 1990 is amended—
					(1)by striking
			 aquatic
			 nuisance in the heading for title I of Public Law
			 101–646 (104 Stat. 4761) and inserting aquatic invasive species;
					(2)by striking
			 nuisance in the heading for subtitles B
			 and C of title I of Public Law 101–646 (104 Stat. 4761 et seq.) and inserting
			 invasive;
					(3)by striking
			 Nuisance in section 1001 (16 U.S.C. 4701 note) and inserting
			 Invasive Species;
					(4)by striking “Nuisance” each place it
			 appears and inserting “Invasive”;
					(5)by striking
			 “nuisance” each place it appears and inserting “invasive”;
					(6)by striking
			 “nonindigenous” in section 1104(b)(1) (16 U.S.C. 4714(b)(1)) and inserting
			 “invasive”;
					(7)by striking
			 “nonindigenous” in section 1002(b)(4) (16 U.S.C. 4701(b)(4);
					(8)by striking the
			 heading for section 1202 (16 U.S.C. 4722) and inserting the following:
						
							1202.Aquatic
				invasive species
				program
							;
					(9)by striking the
			 heading for section 1204 (16 U.S.C. 4724) and inserting the following:
						
							1204.
				State aquatic invasive species management
				plans
							;
					and
					(10)in section 1102
			 (16 U.S.C. 4712)—
						(A)in subsection (a)
			 by striking the subsection heading and inserting the following:
							
								(a)Studies on
				introduction of aquatic invasive species by
				vessels
								;
						and
						(B)in subsection
			 (b)—
							(i)by
			 striking paragraph (1); and
							(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively.
							(c)References in
			 other laws, etcAny reference to the Aquatic Nuisance Species
			 Task Force in any other Federal law, Executive Order, rule, regulation, or
			 delegation of authority, or any document or pertaining to the Aquatic Nuisance
			 Species Task Force or a member or employee of the Aquatic Nuisance Species Task
			 Force, is deemed to refer to the Aquatic Invasive Species Task Force or a
			 member or employee of the Aquatic Invasive Species Task Force, as
			 appropriate.
				(d)Short title
			 referencesAny reference in a law, map, regulation, document,
			 paper, or other record of the United States to the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 is deemed to refer to the
			 Nonindigenous Aquatic Invasive Species Prevention and Control Act of
			 1990.
				(e)Effective
			 dateExcept as otherwise provided in section 1101 of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4711), as amended by title I, the provisions of that title as so amended take
			 effect on the date of enactment of this Act.
				
